DETAILED ACTION
1.	Applicant's amendments and remarks submitted on May 4, 2022 have been entered. Claims 8, 20 and 25 have been amended. Claims 1-11 and 13-25 are still pending on this application, with claims 1-11 and 13-25 being rejected. No new rejections are set forth herein; accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-11, 13-16, 18-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2020/0322742 A1 to Boretzki et al. (“Boretzki”) in view of International Application WO 2021/030584 A1 to Austin et al. (“Austin”). 
As to claim 1, Boretzki discloses a method of personalizing one or more parameters for use in a processor of a hearing aid for a specific user, the method comprising performing a test for estimating a hearing ability of the user when listening to test signals having different characteristics (audio samples for different hearing settings/programs, see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054); analyzing results of said test for said user and providing a hearing ability measure for said user (see pg. 4, ¶ 0052, ¶ 0054); selecting a specific processing; selecting a cost-benefit function related to said user's hearing ability in dependence of said characteristics of said test signals; and determining, for said user, one or more personalized parameters of said specific processing in dependence of said hearing ability measure and said cost-benefit function (cost-benefit as trade-off measure between comfort and clarity/speech intelligibility for adjustments, see pgs. 4-5, ¶ 0047 - ¶ 0048, ¶ 0054 - ¶ 0062).  
Boretzki discloses different hearing programs or processing behaviors for the hearing aid (see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054), but does not expressly disclose the hearing programs being processing algorithms, nor does it expressly disclose the test being a predictive test. 
Austin discloses a similar fitting system, and further teaches the hearing aid as including various algorithms and settings to be adjusted (see pg. 15, lines 12-18; pg. 27, lines 31-34; pg. 28, lines 1-7), and further wherein the hearing test is configured to estimate the hearing ability of the user (see pg. 21, lines 1-14). 
Boretzki and Austin are analogous art because they are both drawn to hearing device fitting systems and methods.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the multiple algorithms and predictive test as taught by Austin in the method as taught by Boretzki. The motivation being to provide a hearing aid with various parameter sets or algorithms for different types of audio processing adjustments that may be needed for a user, such as noise reduction or frequency shifting (Austin pg. 15, lines 12-18), and further as hearing tests in fitting systems that estimate a user’s hearing ability based on user responses are well-known in the art (Austin pg. 21, lines 1-14), and would therefore be a straightforward possibility from which a skilled person would select when incorporating a hearing test in a fitting system, as already taught by Boretzki.
As to claim 2, Boretzki in view of Austin further discloses wherein said hearing ability measure comprises a speech intelligibility measure or a frequency discrimination measure or an amplitude discrimination measure, or a frequency selectivity measure or a temporal selectivity measure (Boretzki pg. 2, ¶ 0021; pg. 4, ¶ 0054; Austin pg. 44, lines 21-30).  
As to claim 3, Boretzki in view of Austin further discloses wherein said different characteristics of the test signals are represented by one or more of different signal-to-noise ratios (SNR); different modulation depths or modulation indices, or different detection thresholds of tones in broadband, bandlimited or band-stop noise, describing frequency selectivity, different detection thresholds for temporal gaps in broadband or bandlimited noise, describing temporal selectivity, different depths or indices of amplitude modulation as a function of modulation frequency, different frequency or depth of spectral modulation, sensitivity to frequency modulation at varying center frequencies and bandwidths, and direction of frequency modulation including discrimination of positive from negative phase of Schroeder-phase stimuli (Boretzki pg. 4, ¶ 0054; Austin pg. 32, lines 6-15; pg. 49, lines 1-18).  
As to claim 4, Boretzki in view of Austin further discloses comprising selecting the predictive test for estimating a degree of hearing ability of the user (Austin pg. 20, lines 15-25; pg. 21, lines 1-14).  
As to claim 5, Boretzki in view of Austin further discloses wherein said predictive test is selected from the group comprising Spectro-temporal modulation test, Triple Digit Test, Gap detection, Notched noise test, TEN test, and Cochlear compression (Boretzki pg. 4, ¶ 0054).  
As to claim 6, Boretzki in view of Austin further discloses wherein said processing algorithm comprises one or more of a noise reduction algorithm, a directionality algorithm, a feedback control algorithm, a speaker separation and a speech enhancement algorithm (Austin pg. 15, lines 12-18).  
As to claim 7, Boretzki in view of Austin further discloses forming part of a fitting session wherein the hearing aid is adapted to the needs of the user (Boretzki pg. 4, ¶ 0052; Austin Abstract).  
As to claim 8, Boretzki in view of Austin further discloses wherein the step of performing the predictive test comprises initiating a test mode of an auxiliary device; and executing said predictive test via said auxiliary device (Boretzki pg. 4, ¶ 0054; Austin pg. 18, lines 7-17; pg. 21, lines 1-14).  
As to claim 9, Boretzki in view of Austin further discloses wherein said step of performing the predictive test is initiated by said user (Austin pg. 18, lines 7-17).  
As to claim 10, Boretzki discloses a hearing aid configured to be worn at or in an ear of a user and/or for being at least partially implanted in the head of a user, the hearing aid comprising: a forward path for processing an electric input signal representing sound provided by an input unit, and for presenting a processed signal perceivable as sound to the user via an output unit (see figure 1; pg. 1, ¶ 0002), the forward path comprising a processor for performing said processing, wherein parameters are personalized to the specific needs of the user by performing a test for estimating a hearing ability of the user when listening to test signals having different characteristics (audio samples for different hearing settings/programs, see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054); analyzing results of said test for said user and providing a hearing ability measure for said user (see pg. 4, ¶ 0052, ¶ 0054); selecting a specific processing of said hearing aid; selecting a cost-benefit function for said specific processing related to said user's hearing ability in dependence of said characteristics of said test signals; and determining, for said user, one or more personalized parameters of said specific processing in dependence of said hearing ability measure and said cost-benefit function (cost-benefit as trade-off measure between comfort and clarity/speech intelligibility for adjustments, see pgs. 4-5, ¶ 0047 - ¶ 0048, ¶ 0054 - ¶ 0062).  
Boretzki discloses different hearing programs or processing behaviors for the hearing aid (see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054), but does not expressly disclose the hearing programs as one or more configurable processing algorithms, nor does it expressly disclose the test being a predictive test. 
Austin discloses a similar fitting system for a hearing aid (see pg. 35, lines 1-34), and further teaches the hearing aid as including various algorithms with settings to be adjusted (see pg. 15, lines 12-18; pg. 27, lines 31-34; pg. 28, lines 1-7), and further wherein the hearing test is configured to estimate the hearing ability of the user (see pg. 21, lines 1-14). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the multiple algorithms and predictive test as taught by Austin in the device as taught by Boretzki. The motivation being to provide a hearing aid with various parameter sets or algorithms for different types of audio processing adjustments that may be needed for a user, such as noise reduction or frequency shifting (Austin pg. 15, lines 12-18), and further as hearing tests in fitting systems that estimate a user’s hearing ability based on user responses are well-known in the art (Austin pg. 21, lines 1-14), and would therefore be a straightforward possibility from which a skilled person would select when incorporating a hearing test in a fitting system, as already taught by Boretzki.
As to claim 11, Boretzki in view of Austin further discloses being constituted by or comprising an air-conduction type hearing aid, a bone-conduction type hearing aid, a cochlear implant type hearing aid, or a combination thereof (Boretzki pg. 1, ¶ 0002; pg. 3, ¶ 0039; Austin pg. 35, lines 1-16).  
As to claim 13, Boretzki in view of Austin further discloses a hearing system comprising: a hearing aid according to claim 10; and an auxiliary device, the hearing system being adapted to establish a communication link between the hearing aid and the auxiliary device to provide that data can be exchanged or forwarded from one to the other (Boretzki figure 1; pg. 4, ¶ 0054; Austin figures 12 and 18; pg. 18, lines 7-17), wherein the auxiliary device is configured to execute an application implementing a user interface for the hearing aid and allowing a predictive test for estimating a hearing ability of a user to be initiated by the user and executed by the auxiliary device (Boretzki pg. 4, ¶ 0054; Austin pg. 18, lines 7-17; pg. 21, lines 1-14; pg. 28, lines 29-31) including a) playing sound elements of said predictive test via a loudspeaker of the auxiliary device, or b) transmitting sound elements of said predictive test via said communication link to said hearing device for being presented to the user via an output unit of the hearing aid (Austin pg. 14, lines 6-27), and wherein the user interface is configured to receive responses of the user to the predictive test, and wherein the auxiliary device is configured to store said responses of the user to the predictive test (Austin pg. 16, lines 7-15; pg. 29, lines 27-32; pg. 30, lines 8-34).  
As to claim 14, Boretzki in view of Austin further discloses wherein the auxiliary device comprises a remote control, a smartphone, or other portable or wearable electronic device (Boretzki pg. 3, ¶ 0027; Austin figures 12 and 18; pg. 16, lines 7-15; pg. 33, lines 24-34; pg. 34, lines 1-5).  
As to claim 15, Boretzki in view of Austin further discloses wherein the auxiliary device comprises or form part of a fitting system for adapting the hearing aid to a particular user's needs (Boretzki pg. 4, ¶ 0052; Austin pg. 18, lines 7-17).  
As to claim 16, Boretzki in view of Austin further discloses wherein the auxiliary device is configured to estimate a speech reception threshold of the user from the responses of the user to the predictive test (Austin pg. 21, lines 1-14; pg. 49, lines 1-18).  
As to claim 18, Boretzki discloses a non-transitory application, termed an APP, comprising executable instructions configured to be executed on an auxiliary device to implement a user interface for a hearing system comprising a hearing aid (see pg. 3, ¶ 0039 - ¶ 0042), perform a test for estimating a hearing ability of the user when listening to test signals having different characteristics (audio samples for different hearing settings/programs, see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054); initiate an analysis of results of said test for said user and providing a hearing ability measure for said user (see pg. 4, ¶ 0052, ¶ 0054); select a specific processing of said hearing aid, select a cost-benefit function for said related to said user's hearing ability in dependence of said different characteristics of said test signals; and determine, for said user, one or more personalized parameters of said processing in dependence of said hearing ability measure and said cost-benefit function (cost-benefit as trade-off measure between comfort and clarity/speech intelligibility for adjustments, see pgs. 4-5, ¶ 0047 - ¶ 0048, ¶ 0054 - ¶ 0062).  
Boretzki discloses different hearing programs or processing behaviors for the hearing aid (see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054), but does not expressly disclose the hearing programs being processing algorithms, and further does not disclose the APP being configured to allow a user to perform all the steps above, including selecting and initiating a hearing test, the test being a predictive test.
Austin discloses a similar fitting system for a hearing aid (see pg. 18, lines 7-17; pg. 27, lines 21-30), and further teaches the hearing aid as including various algorithms and settings to be adjusted (see pg. 15, lines 12-18; pg. 27, lines 31-34; pg. 28, lines 1-7), wherein the hearing test is selected from a group of tests and configured to estimate the hearing ability of the user (see pg. 21, lines 1-14) and wherein the fitting process including the hearing test can be initiated by the user through an application in an auxiliary device, with or without assistance from an audiologist (see pg. 20, lines 3-22; pg. 32, lines 21-34; pg. 33, lines 1-34; pg. 34, lines 1-28).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the multiple algorithms and predictive test initiation in an auxiliary device as taught by Austin in the device as taught by Boretzki. The motivation being to provide a hearing aid with various parameter sets or algorithms for different types of audio processing adjustments that may be needed for a user, such as noise reduction or frequency shifting (Austin pg. 15, lines 12-18), to allow the user more flexibility regarding when and how the fitting is performed (Austin figures 12 and 18; pg. 12, lines 6-31), and further as hearing tests in fitting systems that estimate a user’s hearing ability based on user responses are well-known in the art (Austin pg. 21, lines 1-14), and would therefore be a straightforward possibility from which a skilled person would select when incorporating a hearing test in a fitting system, as already taught by Boretzki.
As to claim 19, Boretzki in view of Austin further discloses configured to allow the user to apply said personalized parameters to said processing algorithm (Boretzki pg. 4, ¶ 0054; pg. 5, ¶ 0061 - ¶ 0063; Austin pg. 15, lines 12-18; pg. 16, lines 7-15).  
As to claim 20, Boretzki in view of Austin further discloses configured to allow the user to check the result of said personalized parameters when applied to an input sound signal provided by an input unit of the hearing aid and when the resulting signal is played for the user via an output unit of the hearing aid; and accept or reject the personalized parameters (Austin pg. 16, lines 7-15; pg. 25, lines 2-7; pg. 26, lines 1-31).  
As to claim 21, Boretzki in view of Austin further discloses wherein the cost-benefit function is configured to quantify the user's costs and benefits of helping systems (Boretzki pg. 4, ¶ 0055 - ¶ 0059). 
As to claim 24, Boretzki in view of Austin further discloses further comprising providing an assessment of where the user's cost-benefit function crosses over from net benefit to net cost (Boretzki pg. 1, ¶ 0002; pgs. 4-5, ¶ 0055 - ¶ 0062).  

4.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boretzki in view of Austin and further in view of US Patent Pub No 2019/0320946 A1 to Bromwich et al. (“Bromwich”).
As to claim 17, Boretzki in view of Austin discloses the hearing system according to claim 13.
Boretzki in view of Austin does not expressly disclose wherein the auxiliary device is configured to execute the predictive test as a triple digit test where sound elements of said predictive test comprise digits a) played at different signal to noise ratios, or b) digits played at a fixed signal to noise ratio, but with different hearing aid parameters. However triple digit tests are known in the art for testing a user’s hearing ability, as taught by Bromwich which discloses a similar hearing system, and further teaches DTT or triple digit test as an example of tests available to determine hearing ability and speech intelligibility (see pg. 3, ¶ 0048; pg. 5, ¶ 0110). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when testing user’s hearing ability, as already taught by Boretzki in view of Austin, the motivation being as the use of DTT can provide additional information on the user’s hearing ability, particularly as it relates to spoken numbers (Bromwich pg. 3, ¶ 0048; pg. 5, ¶ 0110).
5.	Claims 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boretzki in view of Austin and further in view of US Patent Pub No 2010/0196861 A1 to Lunner.
As to claim 22, Boretzki in view of Austin discloses the method according to claim 1.
Boretzki in view of Austin discloses the cost-benefit function relating to the benefit of clarity of perceived sound including speech intelligibility and quality (Boretzki pg. 1, ¶ 0002; pg. 2, ¶ 0021; pg. 4, ¶ 0055 - ¶ 0056), does not expressly disclose wherein the cost-benefit function relates to the benefit of listening effort. However listening effort is known in the art to affect sound perception and speech recognition, as taught by Lunner, which teaches a similar hearing instrument, and further teaches the perception of sound for listeners with hearing loss corresponds to listening effort (see pg. 6, ¶ 0110; pg. 8, ¶ 0130). The consideration of listening effort when weighing or balancing hearing aid adjustments to improve speech intelligibility is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation being to improve speech perception and comprehension by considering the effort necessary for hearing impaired users in certain situations, and balancing the need for intelligibility with the need for noise reduction and other adjustments that may be needed by the user (Lunner pg. 1, ¶ 0007, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0097 - ¶ 0098; pg. 8, ¶ 0129 - ¶ 0130).
As to claim 23, Boretzki in view of Austin and Lunner further discloses wherein the cost-benefit function is estimated as the improvement due to directionality for targets from the front minus the decrement due to directionality for off-axis targets (Lunner pg. 1, ¶ 0012 - ¶ 0014; pg. 3, ¶ 0042; pg. 8, ¶ 0125 - ¶ 0126).  
As to claim 25, Boretzki in view of Austin and Lunner further discloses further comprising providing an assessment of at which signal-to-noise ratio the user's cost-benefit function crosses over from net benefit to net cost (Lunner pg. 1, ¶ 0012 - ¶ 0014; pg. 3, ¶ 0042; pg. 6, ¶ 0110; pg. 8, ¶ 0125).  

Response to Arguments
6.	Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
	Regarding claims 1, 10 and 18, Applicant argues that “Boretzki fails to disclose performing a predictive test to estimate the hearing ability of the user or determining the personalized parameters of a specific processing algorithm based on the estimated hearing ability and a selected cost-benefit function as claimed,” and further argues “the mere fact that there may be a trade-off between the user’s comfort and the clarity/speech intelligibility provided by the target parameters does not explicitly or implicitly disclose that the personalized settings are selected based on a cost-benefit function as claimed.” 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Boretzki is relied on for disclosing most of the features of the claim, including personalizing a hearing aid by first performing a test to provide a hearing measure and selecting specific hearing aid settings based on the user’s hearing measure (see pg. 1, ¶ 0002; pg. 4, ¶ 0052, ¶ 0054). Boretzki does not expressly disclose the specific hearing aid settings/programs used in the hearing aid as being hearing aid algorithms, nor does it expressly disclose the hearing test being performed to determine said settings being a predictive test.  
Austin is therefore relied on for disclosing a similar fitting system where the hearing aid is described as including various algorithms and settings to be adjusted (see pg. 15, lines 12-18; pg. 27, lines 31-34; pg. 28, lines 1-7), and wherein the hearing test performed estimates the hearing ability of the user to determine algorithm/setting adjustments (see pg. 21, lines 1-14). The use of hearing aid processing algorithms and the hearing test being a predictive hearing test are therefore considered obvious modifications to the system as taught by Boretzki. The motivation being as the use of various parameter sets or algorithms in a hearing aid allows for different sets of audio processing adjustments for different environments that may be needed for a user, such as noise reduction or frequency shifting (Austin pg. 15, lines 12-18). In addition, the use of predictive type hearing tests is well-known in the art (Austin pg. 21, lines 1-14), and would therefore be a straightforward possibility from which a skilled person would select when incorporating a hearing test in a fitting system for selection of hearing aid settings, as already taught by Boretzki.
Boretzki further discloses hearing aid settings for the user as further being dependent on a trade-off measure between comfort and clarity/speech intelligibility (see pgs. 4-5, ¶ 0047 - ¶ 0048, ¶ 0054 - ¶ 0062). This trade-off or acclimatization adjustment can be selected during fitting based on initial and target settings, and can further be adjusted by the user (see pg. 2, ¶ 0026; pg. 4, ¶ 0060; pg. 5, ¶ 0065), thus enabling further customization of parameters of the selected hearing aid settings/algorithm. 
Applicant further argues that “the cost function shown in FIG. 3 of Boretzki is an illustration of the first time hearing aid user’s (alleged) typical reaction to the first ‘exposure’ to a hearing aid” and further that “the cost function is NOT used for any determination of processing parameters but rather just an illustration of the fact that a user’s preference changes over time.” Examiner respectfully disagrees. Boretzki discloses the fitting process and acclimatization adjustment based on comfort vs clarity can be done for first time users as well as experienced users (see pg. 4, ¶ 0053). Moreover, the figures show a graphical illustration of the acclimatization process, which includes timing settings for automatic adjustments as well as calculating macro-parameters to gradually achieve target settings for the user (see pgs. 4-5, ¶ 0054, ¶ 0060 - ¶ 0061). In other words, the acclimatization process is set during fitting once initial and target values are established and includes settings that allow a gradual and automatic adjustment of hearing aid parameters based on a comfort vs clarity function in order to eventually reach said target values (see pg. 2, ¶ 0026; pg. 4, ¶ 0051; pg. 5, ¶ 0065).
In addition to the acclimatization process or function initially set during fitting, users can also adjust the acclimatization process themselves, adjusting the weighing of settings between initial and target values (corresponding to comfort vs clarity) to modify the acclimatization curve to their needs or preferences (see figure 6; pg. 1, ¶ 0013; pg. 5, ¶ 0062 - ¶ 0065). The hearing aid parameters are therefore adjusted based on the user’s estimated hearing ability measure (determined via the hearing test during initial fitting) as well as the trade-off adjustment or cost-benefit function (determined during fitting and optionally adjusted by the user), in order to provide the user with optimum settings specific to each user and their needs or preferences (see pg. 2, ¶ 0026; pgs. 4-5, ¶ 0054 - ¶ 0062, ¶ 0065). The invention as claimed is therefore considered obvious in view of the combined teachings of Boretzki and Austin.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing an objective measure of the hearing ability of the user, selecting a predefined cost benefit function) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652